Citation Nr: 1603099	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  15-08 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating higher than 60 percent for coronary artery disease with atrial fibrillation and status post stent.  

2.  Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder (PTSD).  

3. Entitlement to service connection for a somatization disorder.   

4.  Entitlement to service connection for right upper extremity peripheral neuropathy.   
 
5.  Entitlement to service connection for left upper extremity peripheral neuropathy.  

6.  Entitlement to service connection for right lower extremity peripheral neuropathy.  

7. Entitlement to service connection for left lower extremity peripheral neuropathy.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to January 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver Colorado.  The agency of original jurisdiction (AOJ) is the RO in Oakland, California.  

In his February 2014 VA Form 9 Substantive Appeal, the Veteran requested a hearing before the Board.  In a written statement received by VA in October 2015 he withdrew that request.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

All issues other than entitlement to service connection for a somatization disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

The Veteran has not had a somatization disorder at any time from contemporaneous to when he filed his claim to the present.  


CONCLUSION OF LAW

The criteria for service connection for a somatization disorder have not all been met.  38 U.S.C.A. §§ 1110, 1131. 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In his December 2010 claim, the Veteran stated that he was claiming a psychiatric disorder, to include depression, anxiety disorder, or somatization disorder, as secondary to the effects of his service connected prostate disability.  

VA regulation, 38 C.F.R. § 4.125, requires that the diagnosis of a mental disorder conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM).

Of record is the report of a May 2013 VA examination by a VA psychologist.  The psychologist diagnosed one disorder - PTSD.  She indicated that the Veteran had no other diagnosed mental disorders.  She specifically explained that he did not meet the diagnostic criteria for somatization disorder.   Also of record are notes from one date of treatment by a clinical psychologist, "T.M.", Ph.D, in October 2011.  Dr. T.M. lists PTSD with supporting notes.  He also lists anxiety but did not diagnosis a separate anxiety disorder.  He did not diagnose somatization disorder.  

The only evidence of record that the Veteran has a mental disorder other than PTSD is his own statement.  The Veteran has not demonstrated that he has any expertise in diagnosing mental disorder in conformance to the DSM IV or the DSM V.  Hence, he is considered a non-expert, or layperson, in such matters.  However, layperson diagnoses are not categorically excluded as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition,4 (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided guidance in determining if a layperson is competent to identify a medical condition, explaining that laypersons are competent to identify a simple condition, such as a broken leg, but not a condition such as a form of cancer.  Id.  From this the Board concludes that the complexity of a disorder is significant in determining if a layperson diagnosis is competent evidence.  

Here, there is no diagnosis by a medical professional of a mental disorder other than PTSD.  The Board finds that diagnosing one mental disorder instead of another, or in addition to another, is a complex matter, requiring expertise, including in the application of the DSM.  The Veteran's own diagnosis of a somatization disorder, or for that matter of an anxiety disorder or a depressive disorder, is therefore not competent evidence.  

The most probative evidence of record shows that he has one diagnosed mental disorder, PTSD; a disorder for which service connection has been granted.  The preponderance of evidence is against a finding that he has had a psychiatric disorder other than PTSD at any time from contemporaneous to when he filed his current claim to the present.  Hence, his appeal for service connection for a somatization disorder, or any psychiatric disorder other than PTSD, must be denied.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a somatization disorder is denied.  


REMAND

The Veteran claimed entitlement to service connection for peripheral neuropathy of all four extremities.  In his claim he contended that his peripheral neuropathy is due to exposure to Agent Orange during his service in Vietnam.  VA presumed that he was exposed to Agent Orange in granting service connection for his heart disability.  

A January 2014 VA Neurology Attending Note documents that the neurologist had treated the Veteran for sensory neuropathy in the feet that the clinician described as secondary to "borderline diabetes and possible cold exposure" (quote in the original).  The neurologist stated that the Veteran had a January 2012 borderline 2 hour glucose tolerance test with a blood glucose level of 140 which the neurologist described as diagnostic of diabetes.  The impression provided was painful sensory neuropathy in the feet probably secondary to diabetes.  A July 2014 VA treatment note documents reported sensory neuropathy of the Veteran's feet with an unknown cause but that another note indicated that he may have mild diabetes.  This July 2014 note also states that he had a history of diabetes in the past although his recent hemoglobin A1c was normal.  

This raises the question of whether the Veteran's diagnosed peripheral neuropathy is due to diabetes.  This is significant in that it raises the question of whether the Veteran's peripheral neuropathy is due to service.  The Board recognizes that the Veteran has not explicitly filed a claim for service connection for diabetes, a form of which is subject to presumptive service connection based on Agent Orange exposure.  There is no evidence that the Veteran has expertise in medical matter.  Hence, his claim for service connection for peripheral neuropathy must be viewed in light of Clemons v. Shinseki, 23 Vet. App. 1, (2009).  

As the records show, it is unclear whether the Veteran has diabetes, or the type of diabetes that he has if he indeed does have diabetes.  Hence a remand is necessary to afford the Veteran an examination to determine if he peripheral neuropathy due to diabetes, and via this route, due to service.  

Turning to the rating issues, in his September 2013 Notice of Disagreement, the Veteran, through his representative, asked that VA give due consideration to the issue of individual unemployability.  This raised the issue of entitlement to TDIU and was part and parcel to his disagreement with the ratings assigned for his heart disability and his PTSD.  The AOJ has not adjudicated this aspect of his claims and it would be premature for the Board to do so in the first instance.  In order to decide whether a TDIU is warranted, VA must obtain medical evidence as to the his impairment due to his disabilities.  Hence, a remand is necessary to afford him examinations with regard to his heart disability and PTSD.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that the Veteran is scheduled for a VA examination with regard to his peripheral neuropathy claims.  The examiner must accomplish the following:

(a)  Identify whether the Veteran has had diabetes mellitus type 2 at any time since he filed his claim December 2010, including presently.  All necessary testing must be accomplished.  The examiner must explain the basis for his or her determination.  

(b)  Identify of what extremities the Veteran has had peripheral neuropathy (if any) at any time since he filed his claim in December 2010.  

(c)  If it is determined that the Veteran has had diabetes mellitus type II at any time since he filed his claim in December 2010, then provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any peripheral neuropathy that he has is due to his diabetes mellitus type II.  The examiner must support any conclusion reached with a rationale (an explanation to support the conclusion).

(d)  Provide comment on the functional impairment due to his peripheral neuropathy.  

2.  Ensure that the Veteran is scheduled for a VA heart examination to determine the severity of his service connected coronary artery disease, with atrial fibrillation and status post stent.  The examiner must provide comment on the functional impairment due to his heart disability.  

3.  Ensure that the Veteran is scheduled for a VA examination to determine the severity of his service connected PTSD.  The examiner must provide comment on the functional impairment due to his PTSD.

4.  Then readjudicate the claims that are the subject of this Remand.  If any benefit sought is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case, to include the regulations applicable to a TDIU, if a TDIU is not granted, and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


